Exhibit 10-b

Approved by the Shareholders April 29, 2003
Amended and Restated July 15, 2003



 

BAUSCH & LOMB 2003 LONG-TERM INCENTIVE PLAN

SECTION 1.  PURPOSE.


The purposes of the Bausch & Lomb 2003 Long-Term Incentive Plan (the "Plan") are
to encourage selected Employees and Non-Employee Directors of Bausch & Lomb
Incorporated, a New York corporation (the "Company"), and its Affiliates to
acquire a proprietary and vested interest in the growth and performance of the
Company, to generate an increased incentive to contribute to the Company's
future success and prosperity, thus enhancing the value of the Company for the
benefit of shareholders, and to enhance the ability of the Company and its
Affiliates to attract and retain individuals of exceptional managerial talent
upon whom, in large measure, the sustained progress, growth and profitability of
the Company depends.



SECTION 2.  DEFINITIONS.


As used in the Plan, the following terms shall have the meanings set forth
below:



(a)

"Affiliate" shall mean (i) any Person that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company or (ii) any entity in which the Company has a significant equity
interest, as determined by the Committee.

(b)

"Award" shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Share, Performance Unit, dividend equivalent, Other Stock Unit Award
or any other right, interest or option relating to Shares or other property
granted pursuant to the provisions of the Plan.

(c)

"Award Agreement" shall mean any written agreement, contract or other instrument
or document evidencing any Award, which may, but need not, be executed or
acknowledged by both the Company and the Participant.

(d)

"Board" shall mean the Board of Directors of the Company.

(e)

"Cause" shall mean, unless otherwise provided by the Committee, (i) "Cause" as
defined in any Individual Agreement to which the Participant is a party, or (ii)
if there is no such Individual Agreement or if it does not define Cause: (A)
conviction of the Participant for committing a felony under federal law or the
law of the state in which such action occurred, (B) dishonesty in the course of
fulfilling the Participant's employment duties, (C) willful and deliberate
failure on the part of the Participant to perform his or her employment duties
in any material respect, or (D) prior to a Change in Control, such other events
as shall be determined by the Committee. Prior to a Change in Control, the
Committee shall, unless otherwise provided in an Individual Agreement with the
Participant, have the sole discretion to determine whether "Cause" exists, and
its determination shall be final.

(f)

"Change in Control" shall mean:

 

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (B) the combined voting power of the election of directors
(the "Outstanding Company Voting Securities"); provided, however, that the
following acquisitions shall not constitute a Change of Control: (W) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company), (X) any acquisition by the Company,
(Y) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (Z)
any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (A), (B) and (C) of subsection (iii) of this
Section 2(f) are satisfied; or

 

(ii)

Individuals who, as of April 28, 2003, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to April
28, 2003 whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

 

(iii)

Approval by the shareholders of the Company of a reorganization, merger, binding
share exchange or consolidation, in each case, unless, following such
reorganization, merger, binding share exchange or consolidation, (A) more than
60% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, binding share exchange
or consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
binding share exchange or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, binding share
exchange or consolidation, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation resulting from such reorganization, merger, binding
share exchange or consolidation and any Person beneficially owning, immediately
prior to such reorganization, merger, binding share exchange or consolidation,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger, binding share exchange or consolidation or the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, binding share exchange or consolidation were members of
the Incumbent Board at the time of the execution of the initial agreement
providing for such reorganization, merger, binding share exchange or
consolidation; or

 

(iv)

Approval by the shareholders of the Company of (A) a complete liquidation or
dissolution of the Company or (B) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (1) more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (3) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

(g)

"Change in Control Price" means, with respect to a Share, the highest price per
such Share paid in such tender or exchange offer or corporate transaction. To
the extent the consideration paid in any such transaction described above
consists all or in part of securities or other noncash consideration, the value
of such securities or other noncash consideration shall be determined by the
Committee.

(h)

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(i)

"Committee" shall mean the Committee on Management of the Board, or any
successor to such committee, composed of no fewer than three directors, each of
whom is an Outside Director.

(j)

"Company" shall mean Bausch & Lomb Incorporated, a New York corporation.

(k)

"Covered Employee" shall mean a "covered employee" within the meaning of
Section 162(m)(3) of the Code, or any successor provision thereto.

(l)

"Disability" shall mean, unless otherwise provided by the Committee, (i)
"Disability" as defined in any Individual Agreement to which the Participant is
a party, or (ii) if there is no such Individual Agreement or it does not define
"Disability," total disability as determined under the Company's Long-Term
Disability Plan applicable to the Participant

(m)

"Effective Date" shall have the meaning set forth in Section 16.

(n)

"Employee" shall mean any employee or prospective employee of the Company or any
Affiliate, other than a Non-Employee Director. Unless otherwise determined by
the Committee in its sole discretion, for purposes of the Plan, an Employee
shall be considered to have incurred a Termination of Service and to have ceased
to be an Employee if his or her employer ceases to be an Affiliate, even if he
or she continues to provide services to such employer.

(o)

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

(p)

"Fair Market Value" shall mean, with respect to any property, the market value
of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Unless otherwise determined by
the Committee, the Fair Market Value of Shares as of any date shall be the
average of the high and low trading prices during normal business hours for the
Shares as reported on the New York Stock Exchange (or on any national securities
exchange on which the Shares are then listed) for that date or, if no such
prices are reported for that date, the average of the high and low trading
prices on the preceding date for which such prices were reported, all as
reported by such source as the Committee may select.

(q)

"Good Reason" shall have the meaning ascribed to such term in a Participant's
Individual Agreement, if any.

(r)

"Incentive Stock Option" shall mean an Option granted under Section 6 that is
intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.

(s)

"Individual Agreement" means an employment, consulting or similar agreement
between a Participant and the Company or one of its Subsidiaries or Affiliates,
including without limitation any Change of Control Employment Agreement with a
Participant.

(t)

"Non-Employee Director" shall mean a member of the Board who is not an employee
of the Company, or any of its Affiliates or Subsidiaries.

(u)

"Nonstatutory Stock Option" shall mean an Option granted under Section 6 that is
not intended to be an Incentive Stock Option.

(v)

''Option" shall mean any right granted to a Participant under the Plan allowing
such Participant to purchase Shares at such price or prices and during such
period or periods as the Committee shall determine.

(w)

"Other Stock Unit Award" shall mean any right granted to a Participant by the
Committee pursuant to Section 10.

(x)

"

Outside Director" means a director who qualifies as an "independent director"
within the meaning of the New York Stock Exchange Listed Company Manual Section
303.01(B)(2)(a), as amended from time to time and any successor thereto, as an
"outside director" within the meaning of Section 162(m) of the Code, and as a
"non-employee director" within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

(y)

"Participant" shall mean an Employee or Non-Employee Director who is selected by
the Committee to receive an Award under the Plan.

(z)

"Performance Award" shall mean any Award of Performance Shares or Performance
Units pursuant to Section 9.

(aa)

"Performance Period" shall mean that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.

(bb)

"Performance Share" shall mean any grant pursuant to Section 9 of a unit valued
by reference to a designated number of Shares, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, Shares, other property, or any combination
thereof, upon achievement of such performance goals during the Performance
Period as the Committee shall establish at the time of such grant or thereafter.

(cc)

"Performance Unit" shall mean any grant pursuant to Section 9 of a unit valued
by reference to a designated amount of property other than Shares, which value
may be paid to the Participant by delivery of such property as the Committee
shall determine, including, without limitation, cash, Shares, other property, or
any combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

(dd)

"Person" shall mean any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
organization or government or political subdivision thereof.

(ee)

"Qualified Performance-Based Award" shall mean an Award of Restricted Stock,
Performance Units, Performance Shares or Other Stock Unit Awards designated as
such by the Committee at the time of grant, based upon a determination that (i)
the recipient is or may be a "covered employee" within the meaning of Section
162(m)(3) of the Code in the year in which the Company would expect to be able
to claim a tax deduction with respect to such Restricted Stock, Performance
Units or Performance Shares and (ii) the Committee wishes such Award to qualify
for the Section 162(m) Exemption.

(ff)

"Restricted Stock" shall mean any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose (including,
without limitation, any restriction on the right to vote such Share, and the
right to receive any cash dividends), which restrictions may lapse separately or
in combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

(gg)

"Restricted Stock Award" shall mean an award of Restricted Stock under Section
8.

(hh)

"

Retirement" shall mean retirement from active employment with the Company, a
Subsidiary or Affiliate as defined in the Company's retirement program, as
determined by the Committee.

(ii)

"Section 162(m) Exemption" shall mean the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.

(jj)

"Shares" shall mean the shares of common stock of the Company.

(kk)

''stock Appreciation Right" shall mean any right granted to a Participant
pursuant to Section 7 to receive, upon exercise by the Participant, the excess
of (i) the Fair Market Value of one Share on the date of exercise or, if the
Committee shall so determine in the case of any such right other than one
related to any Incentive Stock Option, at any time during a specified period
before the date of exercise over (ii) the grant price of the right on the date
of grant, or if granted in connection with an outstanding Option on the date of
grant of the related Option, as specified by the Committee in its sole
discretion. The grant price shall not be less than the Fair Market Value of one
Share on such date of grant of the right or the related Option, as the case may
be, except in the case of Substitute Awards or in connection with an adjustment
provided in Section 4(c). Any payment by the Company in respect of such right
may be made in cash, Shares, other property, or any combination thereof, as the
Committee, in its sole discretion, shall determine.

(ll)

"Subsidiary" shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of the granting
of the Award, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.

(mm)

"Substitute Awards" shall mean Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company acquired by the
Company or with which the Company combines.

(nn)

"Termination of Service" shall mean the termination of the Participant's
employment with, or performance of services for, the Company and any of its
Subsidiaries or Affiliates. A Participant employed by, or performing services
for, a Subsidiary or an Affiliate shall also be deemed to incur a Termination of
Service if the Subsidiary or Affiliate ceases to be such a Subsidiary or an
Affiliate, as the case may be, and the Participant does not immediately
thereafter become an employee of, or service-provider for, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates shall not be considered Terminations of Service.

SECTION 3.  ADMINISTRATION.


The Plan shall be administered by the Committee. The Committee shall have full
power and authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board, to
(a) select the Employees to whom Awards may from time to time be granted
hereunder; (b) determine the type or types of Award to be granted to each
Participant; (c) determine the number of Shares to be covered by each Award
granted hereunder; (d) determine the terms and conditions, not inconsistent with
the provisions of the Plan, of any Award granted hereunder; (e) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, Shares or other property or canceled or suspended; (f) determine whether,
to what extent, and under what circumstances cash, Shares, other property and
other amounts payable with respect to an Award made under the Plan shall be
deferred either automatically or at the election of the Participant; (g) modify,
amend or adjust the terms and conditions of any Award, at any time or from time
to time, including but not limited to performance goals; provided, however, that
the Committee may not adjust upwards the amount payable with respect to a
Qualified Performance-Based Award or waive or alter the performance goals
associated therewith; (h) interpret and administer the Plan and any instrument
or agreement entered into under the Plan; (i) establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (j) make any other determination and take any
other action that the Committee deems necessary or desirable for administration
of the Plan. No amendment to the terms of an Award shall have the effect of
reducing the purchase price of any Option or grant price of any Stock
Appreciation Right, including the cancellation of an Option or Stock
Appreciation Right and replacement with another Award with a lower purchase or
grant price. Notwithstanding the foregoing or anything else to the contrary in
the Plan, any action or determination by the Committee specifically affecting or
relating to an Award to a Non-Employee Director shall be approved and ratified
by the Board and Awards to Non-Employee Directors shall be subject to the
limitations set forth in Section 14 hereof.



The Committee may act only by a majority of its members then in office. Except
to the extent prohibited by applicable law or the applicable rules of a stock
exchange, the Committee may (i) allocate all or any portion of its
responsibilities and powers to any one or more of its members and (ii) delegate
all or any part of its responsibilities and powers to any officer of the Company
selected by it, provided that no such delegation may be made that would cause
Awards or other transactions under the Plan to cease to be exempt from Section
16(b) of the Exchange Act or cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption. Any such allocation or delegation may be revoked by
the Committee at any time.

Any determination made by the Committee with respect to any Award shall be made
in the sole discretion of the Committee at the time of the grant of the Award
or, unless in contravention of any express term of the Plan, at any time
thereafter. All decisions made by the Committee or any appropriately delegated
officer pursuant to the provisions of the Plan shall be final and binding on all
persons, including the Company, any Participant, any shareholder and any
Employee.

Any authority granted to the Committee may also be exercised by the full Board,
except to the extent that the grant or exercise of such authority would cause
any Award or transaction to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16(b) of the Exchange Act or
cause an Award designated as a Qualified Performance-Based Award not to qualify
for, or to cease to qualify for, the Section 162(m) Exemption. To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.

SECTION 4.  SHARES SUBJECT TO THE PLAN.

(a)

Subject to adjustment as provided in Section 4(c), a total of 6,000,000 Shares
shall be authorized for issuance under the Plan, of which no more than 1,800,000
Shares may be issued pursuant to Awards other than Options and Stock
Appreciation Rights. If any Shares subject to an Award or to an award under the
Company's 1990 Stock Incentive Plan or 2001 Stock Incentive Plan for
Non-Officers (the "Pre-Existing Plans") are forfeited or if any Award or award
under the Pre-Existing Plans based on Shares is settled for cash, or expires or
otherwise is terminated without issuance of such Shares, the Shares subject to
such Award shall, to the extent of such cash settlement, forfeiture or
termination, again be available for Awards under the Plan. In the event that any
Option or other Award granted hereunder is exercised through the tendering of
Shares (either actually or by attestation) or in the event that withholding tax
liabilities arising from such Option or other Award are satisfied by the
tendering of Shares or by the withholding of Shares by the Company, only the
number of Shares issued net of the Shares tendered or withheld shall be counted
for purposes of determining the maximum number of Shares available for issuance
under the Plan. In the event that any option or award granted under the
Pre-Existing Plans is exercised through the tendering of Shares or in the event
that withholding tax liabilities arising from such options or awards are
satisfied by the tendering of Shares or the withholding of Shares by the
Company, the Shares so tendered or withheld shall again be available

 

for Awards under the Plan. Shares reacquired by the Company on the open market
using the cash proceeds received by the Company from the exercise of Options
granted under the Plan or options granted under the Pre-Existing Plans that are
exercised after the effective date of the Plan shall be available for Awards
under the Plan; provided, that the number of Shares available shall not exceed
the amount of (A) such cash proceeds divided by (B) the Fair Market Value of the
Shares on the date of exercise of the applicable Options. In addition,
Substitute Awards shall not reduce the Shares authorized for issuance under the
Plan or authorized for grant to a Participant in any calendar year.

(b)

Any Shares issued hereunder may consist, in whole or in part, of authorized and
unissued shares, treasury shares or shares purchased in the open market or
otherwise.

(c)

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Shares or in
the event of any extraordinary dividend or other similar event, such adjustments
and other substitutions shall be made to the Plan and to Awards as the
Committee, in its sole discretion, deems equitable or appropriate, including,
without limitation, such adjustments in the aggregate number, class and kind of
securities that may be delivered under the Plan, in the aggregate or to any one
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Options, Stock Appreciation Rights or other
Awards granted under the Plan, and in the number, class and kind of securities
subject to Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company or the payment of
cash) as the Committee may determine to be appropriate in its sole discretion;
provided, however, that the number of Shares subject to any Award shall always
be a whole number.

SECTION 5.  ELIGIBILITY.


Any Employee or Non-Employee Director shall be eligible to be selected as a
Participant; provided, however, that Incentive Stock Options shall not be
awarded to Non-Employee Directors and Awards to Non-Employee Directors shall be
subject to the limitations set forth in Section 14 hereof.



SECTION 6.  STOCK OPTIONS.


Options may be granted hereunder to Participants either alone or in addition to
other Awards granted under the Plan. Any Option granted under the Plan shall be
evidenced by an Award Agreement in such form as the Committee may from time to
time approve. Any such Option shall be subject to the following terms and
conditions and to such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall deem desirable:



(a)

OPTION PRICE.  The purchase price per Share purchasable under an Option shall be
determined by the Committee in its sole discretion; provided, however, that,
except in the case of Substitute Awards or in connection with an adjustment
provided for in Section 4(c), such purchase price of an Option shall not be less
than the Fair Market Value of the Share on the date of the grant, provided,
further that the Committee shall have the authority to provide for a post-grant
reduction in exercise price to reflect any floating index as specified in an
Award Agreement, provided that, unless the Committee determines otherwise, no
such provision shall be included in any Award Agreement of a Participant who the
Committee determines is or may be a Covered Employee in the year in which the
Option is expected to be taxable to such Participant to the extent that such
provision would result in such Option failing to meet the requirements of the
Section 162(m) Exemption.

(b)

OPTION PERIOD.  The term of each Option shall be fixed by the Committee in its
sole discretion; provided that (except as specifically provided in Section 6) no
Option shall be exercisable after the expiration of ten years from the date the
Option is granted.

(c)

EXERCISABILITY.  Options shall be exercisable at such time or times as
determined by the Committee at or subsequent to grant. Except under certain
circumstances in connection with a Participant's Termination of Service or in
the event of a Change in Control, Options will not be exercisable before the
expiration of one year from the date the Option is granted.

(d)

METHOD OF EXERCISE.  Subject to the other provisions of the Plan, any Option may
be exercised by the Participant in whole or in part at such time or times, (i)
by delivering written notice of exercise to the Company specifying the number of
shares of Common Stock subject to the Option to be purchased and (ii) by making
payment of the option price in such form or forms, including, without
limitation, payment by delivery of cash, delivery of Shares (either actually or
by attestation) already owned by the Participant for at least six months (or any
shorter period sufficient to avoid a charge to the Company's

 

earnings for financial reporting purposes) or delivery of other consideration
(including, where permitted by law and the Committee), Awards having a Fair
Market Value on the exercise date equal to the total option price, or by any
combination of cash, such Shares and other consideration as the Committee may
specify in the applicable Award Agreement. If approved by the Committee, except
to the extent prohibited by applicable law, payment in full or in part may also
be made by delivering a properly executed exercise notice to the Company,
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company the amount of sale or loan proceeds necessary to pay the option
price, and, if requested, the amount of any federal, state, local or foreign
withholding taxes. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms. No
shares of Common Stock shall be delivered until full payment therefor has been
made. Except as otherwise provided herein or in an applicable Award Agreement, a
Participant shall have all of the rights of a shareholder of the Company holding
the class or series of Common Stock that is subject to such Option (including,
if applicable, the right to vote the shares and the right to receive dividends),
when the Participant has delivered written notice of exercise and has paid in
full for such shares.

(e)

INCENTIVE STOCK OPTIONS.  In accordance with rules and procedures established by
the Committee, and except as otherwise provided in Section 11, the aggregate
Fair Market Value (determined as of the time of grant) of the Shares with
respect to which Incentive Stock Options held by any Participant which are
exercisable for the first time by such Participant during any calendar year
under the Plan (and under any other employee benefit plans of the Company or any
Subsidiary) shall not exceed $100,000 or, if different, the maximum limitation
in effect at the time of grant under Section 422 of the Code, or any successor
provision, and any regulations promulgated thereunder. Incentive Stock Options
shall not be granted to Participants who are Non-Employee Directors or
prospective employees. The terms of any Incentive Stock Option granted hereunder
shall comply in all respects with the provisions of Section 422 of the Code or
any successor provision, and any regulations promulgated thereunder. The
aggregate number of Shares with respect to which Incentive Stock Options may be
issued under the Plan shall not exceed 5,000,000.

(f)

FORM OF SETTLEMENT.  In its sole discretion, the Committee may provide, at the
time of grant, that the Shares to be issued upon an Option's exercise shall be
in the form of Restricted Stock or other similar securities, or may reserve the
right so to provide after the time of grant.

(g)

Termination by Reason of Death.  Unless otherwise determined by the Committee,
if a Participant incurs a Termination of Service by reason of death, any Option
held by such Participant shall vest in full and shall remain exercisable (i) in
the case of a Nonstatutory Stock Option, until the first anniversary of such
Termination of Service (notwithstanding any earlier expiration of the stated
term of such Nonstatutory Stock Option) and (ii) in the case of an Incentive
Stock Option, until the earlier of (A) the first anniversary of the date of
death or (B) the expiration of the stated term of such Incentive Stock Option.

(h)

Termination by Reason of Disability.  Unless otherwise determined by the
Committee, if a Participant incurs a Termination of Service by reason of
Disability, any Option held by such Participant shall vest in full and remain
exercisable until (i) in the case of a Nonstatutory Stock Option, the first
anniversary of such Termination of Service (notwithstanding any earlier
expiration of the stated term of such Nonstatutory Stock Option) and (ii) in the
case of an Incentive Stock Option, the earlier of (A) the first anniversary of
such Termination of Service or (B) the expiration of the stated term of such
Option; provided, however, that if the Participant dies within such period,
notwithstanding the expiration of such period, any unexercised Option, may
thereafter be exercised (x) in the case of a Nonstatutory Stock Option, for a
period of one year from the date of such death (notwithstanding any earlier
expiration of the stated term of such Nonstatutory Stock Option) and (y) in the
case of an Incentive Stock Option, until the earlier of (1) the first
anniversary of the date of death or (2) the expiration of the stated term of
such Incentive Stock Option. In the event of Termination of Service by reason of
Disability, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Option will thereafter be treated as a Nonstatutory Stock Option.

(i)

Termination by Reason of Retirement.  Unless otherwise determined by the
Committee, if a Participant incurs a Termination of Service by reason of
Retirement, any Option held by such Participant may thereafter be exercised by
the Participant, to the extent it was exercisable at the time of such
Termination of Service, or on such accelerated basis as the Committee may
determine, until the earlier of (i) the third anniversary of such Termination of
Service or (ii) the expiration of the stated term of such Option; provided,
however, that if the Participant dies within such period, any unexercised

 

Option may to the extent exercisable on the date of death thereafter be
exercised (A) in the case of a Nonstatutory Stock Option, until the later of (x)
the first anniversary of the date of death (notwithstanding any earlier
expiration of the stated term of such Nonstatutory Stock Option) or (y) the
third anniversary of the Termination of Service by reason of Retirement and (B)
in the case of an Incentive Stock Option, until the earlier of (xx) the later of
(1) the first anniversary of the date of death or (2) the third anniversary of
the Termination of Service by reason of Retirement or (yy) the expiration of the
stated term of such Incentive Stock Option. In the event of Termination of
Service by reason of Retirement, if an Incentive Stock Option is exercised after
the expiration of the exercise periods that apply for purposes of Section 422 of
the Code, such Option will thereafter be treated as a Nonstatutory Stock Option.

(j)

Other TerminationS.  Unless otherwise determined by the Committee: (i) if a
Participant incurs a Termination of Service for Cause, all Options held by such
Participant shall thereupon immediately terminate; (ii) if a Participant incurs
a Termination of Service due to a termination by the Company for any reason
other than death, Disability, Retirement or for Cause, any Option held by such
Participant, may, to the extent it was exercisable at the time of Termination of
Service, be exercised until the earlier of (A) 90 days from the date of such
Termination of Service or (B) the expiration of the stated term of the Option;
and (iii) if a Participant incurs a Termination of Service due to a voluntary
termination by the Participant (other than for Retirement), any Option held by
such Participant, may, to the extent it was exercisable at the time of
Termination of Service, be exercised until the earlier of (A) 30 days from the
date of such Termination of Service or (B) the expiration of the stated term of
the Option; provided, however, that if the Participant dies within either of the
exercise periods established by Sections 5(j)(ii) and 5(j)(iii), any unexercised
Option held by such Participant shall, continue to be exercisable to the extent
to which it was exercisable at the time of death until (x) in the case of
Nonstatutory Stock Options, the first anniversary of the date of death
(notwithstanding any earlier expiration of the stated term of such Nonstatutory
Stock Option) or (y) in the case of Incentive Stock Options, the earlier of (A)
the first anniversary of the date of death or (B) the expiration of the stated
term of such Option.

(k)

Change in Control Termination.  Unless otherwise determined by the Committee,
notwithstanding any other provision of this Plan to the contrary, in the event a
Participant incurs a Termination of Service other than for Cause during the
24-month period following a Change in Control, any Option held by such
Participant may thereafter be exercised by the Participant, to the extent it was
exercisable at the time of such Termination of Service until the earlier of (i)
the latest of (A) the second anniversary of such date of Termination of Service
or (B) such other date as may be provided in the Plan for such Termination of
Service or as the Committee may provide in the Award Agreement or (C) such other
date as may be provided in any Individual Agreement, or (ii) the expiration of
the stated term of such Option; provided, however, that if the Participant dies
within such period, notwithstanding the expiration of such period, any
unexercised Option may to the extent exercisable on the date of death thereafter
be exercised (x) in the case of a Nonstatutory Stock Option, until the later of
(i) the end of such exercise period or (ii) the first anniversary of the date of
death (notwithstanding any earlier expiration of the stated term of such
Nonstatutory Stock Option) or (y) in the case of an Incentive Stock Option,
until the earlier of (i) the later of (A) the end of such exercise period or (B)
the first anniversary of the date of death or (ii) the expiration of the stated
term of such Incentive Stock Option. If an Incentive Stock Option is exercised
after the expiration of the post-termination exercise periods that apply for
purposes of Section 422 of the Code, such Option will thereafter be treated as a
Nonstatutory Stock Option

SECTION 7.  STOCK APPRECIATION RIGHTS.


Stock Appreciation Rights may be granted hereunder to Participants either alone
or in addition to other Awards granted under the Plan and may, but need not,
relate to a specific Option granted under Section 6. The provisions of Stock
Appreciation Rights need not be the same with respect to each recipient. Any
Stock Appreciation Right related to a Nonstatutory Stock Option may be granted
at the same time such Option is granted or at any time thereafter before
exercise or expiration of such Option. Any Stock Appreciation Right related to
an Incentive Stock Option must be granted at the same time such Option is
granted. In the case of any Stock Appreciation Right related to any Option, the
Stock Appreciation Right or applicable portion thereof shall terminate and no
longer be exercisable upon the termination or exercise of the related Option,
except that a Stock Appreciation Right granted with respect to less than the
full number of Shares covered by a related Option shall not be reduced until the
exercise or termination of the related Option exceeds the number of Shares not
covered by the Stock Appreciation Right. Any Option related to any Stock
Appreciation Right shall no longer be exercisable to the extent the related
Stock Appreciation Right has been exercised. The Committee may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right, as
it shall deem appropriate; provided that a Stock Appreciation Right shall not
have a term of greater than ten years.



SECTION 8. RESTRICTED STOCK.

(a)

ADMINISTRATION.  Shares of Restricted Stock may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the Employees and Non-Employee Directors to whom and the time or times at which
grants of Restricted Stock will be awarded, the number of shares to be awarded
to any Employee or Non-Employee Director, the conditions for vesting, the time
or times within which such Awards may be subject to forfeiture and any other
terms and conditions of the Awards, in addition to those contained in Section
15(f).

(b)

ISSUANCE.  A Restricted Stock Award shall be subject to restrictions imposed by
the Committee during a period of time specified by the Committee (the
"Restriction Period"). Restricted Stock Awards may be issued hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan. The provisions of Restricted Stock Awards need not be
the same with respect to each recipient. Except for certain situations specified
by the Committee (and as provided in Section 11(a)(ii)), Restricted Stock Awards
shall be subject to restrictions for a minimum of three years from date of
grant.

(c)

REGISTRATION.  Any Restricted Stock issued hereunder may be evidenced in such
manner, as the Committee, in its sole discretion, shall deem appropriate,
including, without limitation, book entry registration or issuance of a stock
certificate or certificates. In the event any stock certificates are issued in
respect of shares of Restricted Stock awarded under the Plan, such certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award.

(d)

FORFEITURE.  Except as otherwise determined by the Committee at the time of
grant or thereafter, upon Termination of Service for any reason during the
Restriction Period, all Shares of Restricted Stock still subject to restriction
shall be forfeited by the Participant and reacquired by the Company and the
Company shall cancel any book entry registrations. Unrestricted Shares,
evidenced in such manner as the Committee shall deem appropriate, shall be
issued to the Participant promptly after expiration of the period of forfeiture,
as determined or modified by the Committee.

SECTION 9.  PERFORMANCE AWARDS.


Performance Awards may be issued hereunder to Participants, for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
performance criteria to be achieved during any Performance Period and the length
of the Performance Period shall be determined by the Committee upon the grant of
each Performance Award; provided, however, that a Performance Period may not be
shorter than 12 months or longer than five years. Except as provided in Section
11 or as otherwise specified by the Committee, Performance Awards will be
distributed only after the end of the relevant Performance Period. Performance
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Committee at the time of payment. The performance
levels to be achieved for each Performance Period and the amount of the Award to
be distributed shall be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis.



SECTION 10.  OTHER STOCK UNIT AWARDS.

(a)

ADMINISTRATION.  Other Awards of Shares and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, Shares or other
property ("Other Stock Unit Awards") may be granted hereunder to Participants,
either alone or in addition to other Awards granted under the Plan, and such
Other Stock Unit Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan. Other Stock Unit Awards may
be paid in Shares, cash or any other form of property, as the Committee shall
determine. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Employees and Non-Employee Directors to
whom and the time or times at which such Awards shall be made, the number of
Shares to be granted pursuant to such Awards, and all other conditions of the
Awards. The provisions of Other Stock Unit Awards need not be the same with
respect to each recipient. Unless Other Stock Unit Awards are made in lieu of
cash compensation, they will be subject to performance and/or vesting
restrictions similar to those identified in Section 8 or 9.

(b)

TERMS AND CONDITIONS.  Shares (including securities convertible into Shares)
subject to Awards granted under this Section 10 may be issued for no cash
consideration or for such minimum consideration as may be required by applicable
law. Shares (including securities convertible into Shares) purchased pursuant to
a purchase right awarded under this Section 10 shall be purchased for such
consideration as the Committee shall determine in its sole discretion, which,
except in the case of Substitute Awards, shall not be less than the Fair Market
Value of such Shares or other securities as of the date such purchase right is
awarded.

SECTION 11.  CHANGE IN CONTROL PROVISIONS.

(a)

IMPACT OF EVENT.  Notwithstanding any other provision of the Plan to the
contrary, unless the Committee shall determine otherwise at the time of grant
with respect to a particular Award, in the event of a Change in Control:

 

(i)

any Options and Stock Appreciation Rights outstanding as of the date such Change
in Control occurs, and which are not then exercisable and vested, shall become
fully exercisable and vested;

 

(ii)

the restrictions and deferral limitations applicable to any Restricted Stock
outstanding as of the date such Change in Control occurs shall lapse, and such
Restricted Stock shall become free of all restrictions and limitations and
become fully vested and transferable;

 

(iii)

all Performance Awards outstanding as of the date such Change in Control occurs
shall be considered to be earned and payable in full, or at such other level as
may be specified in the applicable Award agreement between the Participant and
the Company, and any deferral or other restriction shall lapse and such
Performance Awards shall be immediately settled or distributed; and

 

(iv)

the restrictions and deferral limitations and other conditions applicable to any
Other Stock Unit Awards or any other Awards outstanding as of the date such
Change in Control occurs shall lapse, and such Other Stock Unit Awards or such
other Awards shall become free of all restrictions, limitations or conditions
and become fully vested and transferable.

(b)

CHANGE IN CONTROL CASH-OUT.  Notwithstanding any other provision of the Plan,
during the 60-day period from and after a Change in Control (the "Exercise
Period"), if the Committee shall determine at, or at any time after, the time of
grant, a Participant holding an Option or Stock Appreciation Right shall have
the right, whether or not the Option or Stock Appreciation Right is fully
exercisable and in lieu of the payment of the purchase price for the Shares
being purchased under the Option or Stock Appreciation Right and by giving
notices to the Company, to elect (within the Exercise Period) to surrender all
or part of the Option or Stock Appreciation Right to the Company and to receive
cash, within 30 days of such notice, in an amount equal to the amount by which
the Change in Control Price per Share on the date of such election shall exceed
the purchase price per Share under the Option or Stock Appreciation Right (the
"spread') multiplied by the number of Shares granted under the Option or Stock
Appreciation Right as to which the right granted under this Section 11(b) shall
have been exercised.

SECTION 12.  CODE SECTION 162(m) PROVISIONS.

(a)

Notwithstanding any other provision of the Plan, if the Committee determines at
the time Restricted Stock, a Performance Award or an Other Stock Unit Award is
granted to a Participant who is, or is likely to be as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Award, a Covered Employee, then the Committee may provide that this Section 12
is applicable to such Award.

(b)

If Restricted Stock, a Performance Award or an Other Stock Unit Award is subject
to this Section 12, then, in addition to any other restrictions imposed on such
Awards, the grant, the lapsing of restrictions thereon and/or the distribution
of cash, Shares or other property pursuant thereto, as applicable, shall be
subject to the achievement of one or more objective performance goals
established by the Committee, which shall be based on the attainment of
specified levels of one or any combination of the following: net cash provided
by operating activities, earnings per share from continuing operations,
operating income, revenues, operating margins, return on operating assets,
return on equity, economic value added, stock price appreciation, total
shareholder return, cost control, strategic initiatives, market share, net
income, or return on invested capital of the Company or the Affiliate or
division of the Company for or within which the Participant is primarily
employed. Such performance goals also may be based on the achievement of
specified levels of Company performance (or performance of an applicable
Affiliate or division of the Company) under one or more of the measures
described above relative to the performance of other corporations. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.

(c)

Notwithstanding any provision of the Plan other than Section 11, with respect to
any Restricted Stock, Performance Award or Other Stock Unit Award that is
subject to this Section 12, the Committee may adjust downwards, but not upwards,
the number of such Awards to be granted to such Participant and/or the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals except in the case of a Termination of
Service due to the death or disability of the Participant or due to a
Termination of Service by the Company (or the Participant's employer) without
Cause or a Termination of Service by the Participant for Good Reason.

(d)

The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 12 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements of the Section 162(m) Exemption.

(e)

Notwithstanding any provision of the Plan other than Section 4(c), no
Participant may be granted Options or Stock Appreciation Rights during any
three-year period with respect to more than 2,000,000 (two million) shares, or
Restricted Stock or Performance Awards subject to this Section 12 that are
denominated in Shares, in any three-year period with respect to more than
1,000,000 (one million) Shares, and the maximum dollar value payable with
respect to Performance Units and/or Other Stock Unit Awards that are valued with
reference to property other than Shares and granted to any Participant in any
three-year period is $10,000,000.

SECTION 13.  AMENDMENTS AND TERMINATION.


The Board may amend, alter, suspend, discontinue or terminate the Plan or any
portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation or termination (collectively, a
"change") (a) shall be made without shareholder approval if such approval is
necessary to qualify for or comply with any tax or regulatory requirement for
which or with which the Board deems it necessary or desirable to qualify or
comply or (b) except as required by applicable law or stock exchange or
accounting rules, shall be made without the consent of the affected Participant,
if such action would impair the rights of such Participant under any outstanding
Award or (c) shall cause a Qualified Performance-Based Award to cease to qualify
for the Section 162(m) Exemption. Notwithstanding anything to the contrary
herein, the Committee or Board may amend or alter the Plan in such manner as may
be necessary so as to have the Plan conform to local rules and regulations in
any jurisdiction outside the United States. Notwithstanding the foregoing, any
adjustments made pursuant to Section 4(c) shall not be subject to these
restrictions. Shareholder approval of changes to this Plan shall be required to
the extent such approval is required by law or agreement, or if such change
would: (i) expand the classes of persons to whom Awards may be made under this
Plan; (ii) increase the number of shares of Common Stock authorized for grant
under this Plan; (iii) increase the number of Shares which may be granted under
Awards to any one Participant under this Plan; (iv) increase the number of
Shares available for Awards other than Options and Stock Appreciation Rights;
(v) allow the creation of additional types of Awards; (vi) decrease performance
award criteria except to the extent permitted under Section 12(e); or (vii)
change any of the provisions of this sentence of Section 13.



SECTION 14. DIRECTOR STOCK OPTIONS.

Each Non-Employee Director of the Company shall, within ninety (90) days
following the director's election at the annual meeting of shareholders
(commencing in 2004) and within ninety (90) days after each successive annual
meeting of shareholders thereafter during such director's term, be granted
nonstatutory stock options to purchase shares at a purchase price per share
determined in accordance with subsection 6(a) of the Plan. The number of shares
subject to each such option shall be subject to the direction and discretion of
the Committee and Board, but shall not exceed in any instance an amount which is
equal to (i) three times the average of all compensation paid to Non-Employee
Directors, divided by (ii) the fair market value per share of the Company's
Common Stock on the date of grant. The average of Non-Employee Director
compensation shall be determined by dividing the number of Non-Employee
Directors who were eligible for director stock options throughout the entire
twelve (12) month period ending on the date of the Annual Meeting of the
Shareholders of the Company preceding the grant (the "Calculation Year") into
the aggregate compensation paid or payable (including compensation which is
deferred) to all such directors with respect to services rendered to the Company
as directors during the Calculation Year. No other option grants may be made to
Non-Employee Directors of the Company.

SECTION 15.  GENERAL PROVISIONS

.



(a)

No Award, and no Shares subject to Awards described in Section 10 that have not
been issued or as to which any applicable restriction, performance or deferral
period has not lapsed, may be sold, assigned, transferred, pledged or otherwise
encumbered, except by will or by the laws of descent and distribution; provided,
however, that, if so determined by the Committee, a Participant may, in the
manner established by the Committee, designate a beneficiary to exercise the
rights of the Participant with respect to any Award upon the death of the
Participant. Each Award shall be exercisable, during the Participant's lifetime,
only by the Participant or, if permissible under applicable law, by the
Participant's guardian or legal representative. Notwithstanding the foregoing,
and subject to Section 422 of the Code, the Committee, in its sole discretion,
may permit a Participant to assign or transfer an Award (i) by will or by the
laws of descent and distribution; or (ii) in the case of a Nonstatutory Stock
Option, unless otherwise determined by the Committee, to such Employee's or
Non-Employee Director's children or family members, whether directly or
indirectly or by means of a trust or partnership or otherwise. For purposes of
this Plan, unless otherwise determined by the Committee, "family member" shall
have the meaning given to such term in General Instructions A.1(a)(5) to Form
S-8 under the Securities Act of 1933 as amended, or any successor thereto;
provided, however, that an Award so assigned or transferred shall be subject to
all the terms and conditions of the Plan and the instrument evidencing the
Award; provided, further, that Termination of Service shall continue to refer to
the Termination of Service of the original Participant.

(b)

No Employee or Participant shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Employees or
Participants under the Plan.

(c)

The prospective recipient of any Award under the Plan shall not, with respect to
such Award, be deemed to have become a Participant, or to have any rights with
respect to such Award, until and unless such recipient shall have executed an
agreement or other instrument evidencing the Award and delivered a copy thereof
to the Company, or taken such other similar action as is determined and
communicated in writing by the Committee, and otherwise complied with the then
applicable terms and conditions.

(d)

Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment or service contract or confer or be deemed to confer on
any Participant any right to continue in the employ or service of, or to
continue any other relationship with, the Company or any Affiliate or limit in
any way the right of the Company or any Affiliate to terminate a Participant's
employment or service or other relationship at any time, with or without Cause

(e)

Except as provided in Section 12, the Committee shall be authorized to make
adjustments in performance award criteria or in the terms and conditions of
other Awards in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations
or accounting principles. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem desirable to carry it into effect. In the event
that the Company shall assume outstanding employee benefit awards or the right
or obligation to make future such awards in connection with the acquisition of
or combination with another corporation or business entity, the Committee may,
in its discretion, make such adjustments in the terms of Awards under the Plan
as it shall deem appropriate.

(f)

The Committee shall have full power and authority to determine whether, to what
extent and under what circumstances any Award shall be canceled or suspended. In
addition, all outstanding Awards to any Participant may, as determined by the
Committee in its sole discretion in any applicable Award Agreement be canceled
if the Participant, without the consent of the Company, while employed by the
Company or after a Termination of Service, establishes a relationship with a
competitor of the Company or engages in activity that is in conflict with or
adverse to the interest of the Company or any of its Affiliates, as determined
by the Committee. Furthermore, the Committee may determine that an Award
agreement require that, under the circumstances described above calling for
cancellation of an Award, the Participant shall also be required to remit to the
Company, with respect to any Option exercised by the Participant on or after the
date which is six months prior to the date that the Participant establishes a
competitive relationship or engages in competing activity as foresaid an amount
in cash or a certified or bank check equal to 100% of the excess of (A) the fair
market value per share of the Company's Common Stock on the date of exercise,
multiplied by the number of shares with respect to which the Option is
exercised; over (B) the aggregate option price for such number of shares. Any
provisions implemented pursuant to this Section 15(f) shall be inapplicable
following a Change in Control.

(g)

All certificates for Shares delivered under the Plan pursuant to any Award shall
be subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Shares are
then listed, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(h)

No Award granted hereunder shall be construed as an offer to sell securities of
the Company, and no such offer shall be outstanding, unless and until the
Committee in its sole discretion has determined that any such offer, if made,
would comply with all applicable requirements of the U.S. federal securities
laws and any other laws to which such offer, if made, would be subject. The
Committee may require each person purchasing or receiving shares pursuant to an
Award to represent to and agree with the Company in writing that such person is
acquiring the shares without a view to the distribution thereof. The
certificates for such shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer. Notwithstanding any other
provision of the Plan or agreements made pursuant thereto, the Company shall not
be required to issue or deliver any certificate or certificates for shares of
Common Stock under the Plan prior to fulfillment of all of the following
conditions: (i) listing or approval for listing upon notice of issuance, of such
shares on the New York Stock Exchange or such other securities exchange as may
at the time be the principal market for the Common Stock; (ii) any registration
or other qualification of such shares of the Company under any state or federal
law or regulation, or the maintaining in effect of any such registration or
other qualification which the Committee shall, in its absolute discretion upon
the advice of counsel, deem necessary or advisable; and (iii) obtaining any
other consent, approval, or permit from any state or federal governmental agency
which the Committee shall, in its absolute discretion after receiving the advice
of counsel, determine to be necessary or advisable.

(i)

The Committee shall be authorized to establish procedures pursuant to which the
payment of any Award may be deferred. Subject to the provisions of the Plan and
any Award Agreement, the recipient of an Award (including, without limitation,
any deferred Award) may, if so determined by the Committee, be entitled to
receive, currently or on a deferred or restricted (based on vesting) basis, cash
dividends, or cash payments in amounts equivalent to cash dividends on Shares
("dividend equivalents") with respect to the number of Shares covered by the
Award, as determined by the Committee, in its sole discretion, and the Committee
may provide that such amounts (if any) shall be deemed to have been reinvested
in additional Shares or otherwise reinvested.

(j)

Except as otherwise required in any applicable Award Agreement or by the terms
of the Plan, recipients of Awards under the Plan shall not be required to make
any payment or provide consideration other than the rendering of services.

(k)

The Company shall be authorized to withhold from any Award granted or payment
due under the Plan the amount of withholding taxes due in respect of an Award or
payment hereunder and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
delivery of or transfer of Shares to the Company (up to the employer's minimum
required tax withholding rate to the extent the Participant has owned the
surrendered shares for less than six months if such a limitation is necessary to
avoid a charge to the Company for financial reporting purposes), or by directing
the Company to retain Shares (up to the employer's minimum required tax
withholding rate) otherwise deliverable in connection with the Award.

(l)

Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to shareholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

(m)

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with the laws of the
State of New York and applicable federal law.

(n)

If any provision of the Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

(o)

Awards may be granted to Participants who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Committee, be necessary or desirable in order to recognize
differences in currency, local law or tax policy. The Committee also may impose
conditions on the exercise or vesting of Awards in order to minimize the
Company's obligation with respect to tax equalization for Employees on
assignments outside their home country.

SECTION 16.  EFFECTIVE DATE OF PLAN.


The Plan shall be effective as of the date that the Plan is approved by the
shareholders of the Company (the "Effective Date").



SECTION 17.  TERM OF PLAN.


The Plan will terminate on the tenth anniversary of the Effective Date unless
sooner terminated by the Board pursuant to Section 13; provided, however, that
(a) no Incentive Stock Options may be granted more than ten years after the
later of (i) the adoption of the Plan by the Board and (ii) the adoption by the
Board of any amendment to the Plan that constitutes the adoption of a new plan
for purposes of Section 422 of the Code. Notwithstanding the foregoing, the Plan
provisions applicable to outstanding Awards shall continue after the Plan
termination date until the last of such Awards have been paid out or have
expired by their own terms.



